DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9 and 11-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Reinhart, DE Publication 20 2019 001 427 U1 (6/6/19 – filed 3/28/19).
	Reinhart teaches an apparatus comprising a first hinge element (2/3/5) that defines a first axis of rotation and which is configured to be connected a first structure and a second hinge element (2/3/5) that defines a second axis of rotation and which is configured to be connected a second structure and wit the second hinge element spaced apart from the first hinge element, a first link (4) and a second link (4) which connect the first hinge element to the second element, [Claim 1].
	Regarding Claims 2-3, see paragraph [0005] which teaches the invention being used to make two components “movably connected and perform a relative rotary movement of 360 degrees”.  
	Regarding Claim 4, see the first and second hinge elements comprising first and second tubes (see elements 3).
	Regarding Claim 5, see first and second portions (below) on each of the first and second links which are configured to receive part of the first hinge element.

    PNG
    media_image1.png
    263
    580
    media_image1.png
    Greyscale

Regarding Claim 6, see paragraph [0005] which teaches a 360 degree rotation which is interpreted to anticipate the second hinge element being rotatable around the first hinge element over range of 0-90 degrees because a 0-360 degree range necessarily includes a 0-90 degree range.
Regarding Claim 7, although the prior art is silent with regard to the distance between the first and second links being fixed, the prior art is interpreted as meeting this claim limitation because the first and second links are not disclosed as being flexible, movable or displaceable in any manner.
Regarding Claim 9, see rejection of Claim 1 and note that the hinge meets the limitation “double jointed”.  Further note that paragraph [0005] teaches “two components can be movably connected and can perform a relative rotary movement” and note that the first and second hinge elements are attached to the “components” by “adhesive surfaces 6” (see paragraph [0008]).
Regarding Claims 11-14, see rejections of Claims 2-3 and 6 above in view of the rejection of Claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 10, 15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinhart ‘427 as applied to claims 1-7, 9 and 11-14 above, and further in view of Vogler, U.S. Patent 9,032,670.
All the aspects of the instant invention are disclosed above but a portion of a shed comprising a blow molded plastic door and a blow molded plastic wall panel.
Vogler teaches a blow molded modular shed with a blow molded plastic door and wall panel (see element 300 which teaches both a plastic door and the plastic wall panels to which the doors are attached).
At the time of the invention it would have been obvious to one of ordinary skill in the art barring any unforeseen result to provide an apparatus in the style of Reinhart in a shed as taught by Vogler because that would enable the doors to be pushed inside the shed or opened all the way out and positioned on the side walls 200, [Claim 15].
**Examiner’s Note: Examiner notes that these claims are considered to be product-by-process claims due to the limitations “blow molded“.  “Even though product-by-process claims are limited by and defined by the process, the patentability of the product does not depend on its method of production.  Determination of patentability is based on the product itself.   If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process", In re Thorpe, 227 USPQ 964, 966.  See MPEP 2113.  Examiner notes that the prior art of Vogler does indeed teach the process “blow molded” (see title, abstract).

Claim 10, see rejection of Claim 15 which teaches a wall and a door for the first and second structures as claimed.
Regarding Claim 17, see paragraph [0005] of Reinhart which teaches 360 degree rotation and is therefore interpreted to teach the 180 degrees rotation as claimed.
Regarding Claim 18, because Reinhart teaches 360 degree rotation, the Reinhart-Vogler combination is interpreted to teach the limitations of this claim because being positioned at the side of the blow molded plastic wall panels would only require 180 or 270 degrees of rotation (depending on the front or side wall) which is well within the 360 degrees taught by Reinhart.  
Regarding Claim 19, see Reinhart which teaches two axes and around which both of the “two components” (paragraph [0005]) can rotate about both axes.  It is therefore interpreted that the Reinhart-Vogler combination can meet the limitations of this claim.
Regarding Claim 20, see rejection of Claim 17 which is interpreted to teach the limitations of this claim.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinhart-Vogler as applied to claim 15  above, and further in view of Seo, U.S. Patent Application Publication 2009/0001232.
All the aspects of the instant invention are disclosed above but for one or both of the first link and second link configured to prevent rotation of the second hinge element about the second axis.
Seo teaches a double jointed hinge (70) with two spring loaded cam detents (see 79, 80, 90) which can prevent rotation.
At the time of the invention it would have been obvious to one of ordinary skill in the art barring any unforeseen result to provide the Reinhart-Vogler combination with the features taught by Seo such the second hinge element would be prevent from rotating about the second axis because that would .

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinhart-Vogler as applied to claim 15  above, and further in view of Logue, U.S. Patent 8,713,857.
All the aspects of the instant invention are disclosed above but for the first and second hinge elements being partly disposed within the blow molded plastic wall panel and blow molded plastic door.
Logue teaches a wall panel system with a hinge apparatus similar to Reinhart (see figs. 10, 6E) wherein the two hinge parts partially disposed in the wall panels (see fig. 10, lower figure).
At the time of the invention it would have been obvious to one of ordinary skill in the art barring any unforeseen result to provide the Reinhart-Vogler combination with the features taught by Logue such that the first hinge element would be a wall tube partly disposed in the wall panel and the second hinge element would be a door tube partly disposed in the door because that would hide the hinges and improves the aesthetics of the front of the shed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SULLIVAN whose telephone number is (571)270-5218.  The examiner can normally be reached on IFP, Typically M-Th, 8:00-6:00, regular Fr availability.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        



/M.J.S/Examiner, Art Unit 3677